UNITED STATES DEPARTMENT OF EDUCATION
O F F I C E OF SPECIAL EDUCATION AND REHABILITATIVE S E R V I C E S

,JUL

-

6 2001

Dr. Eliuel K. Pretrick
Department of Health, Education and Social Affairs
Federated States of Micronesia
Post Office Box PS 70
Palikir, Pohnpei, FM 96941
Dear Dr. Pretrick:
This is in response to your letter dated June 11, 2001, written to Marie Roane of the Office of
Special Education Programs (OSEP), in which you seek clarification regarding the impact of the
Guam Omnibus Act (P.L. 106-504) on the future of the Special Education Program for Pacific
Island Entities (SEPPIE) grant funded under section 611 (b) of Part B of the Individuals with
Disabilities Education Act (IDEA). We appreciate the opportunity to respond to your request for
clarification.
The final year of funding for the SEPPIE program under the terms of section 61 l(b) of the IDEA
Amendments of 1997 will be available this summer. In subsequent years, under P.L. 106-504,
section 3(a), the Freely Associated States will be eligible for funding consistent with section
611 (b) of IDEA for the SEPPIE grant through the time described in the last sentence of section
3(a) of P. L. 106-504.
We hope that you find this explanation helpful.
Sincerely,

Patricia J. Guard
Acting Director
Office of Special Education Programs

cc:

Mr. Makir M. Keller
FSM Special Education Program

400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202

Our m i s s i o n is to e n s u r e e q u a l a c c e s s to e d u c a t i o n a n d to p r o m o t e e d u c a t i o n a l e x c e l l e n c e t h r o u g h o u t t h e Nation.

